 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. MJ-20-08033-PHX-MTM
10                  Plaintiff,                         ORDER
11   v.
12   Ali Yousif Ahmed Al-Nouri,
13                  Defendant.
14
15
16         Pending before the Court is the United States’ Motion for a Telephonic Status
17   Conference re: Detention Hearing. (Doc. 43.) After review, the Court will grant the Motion.
18         Accordingly,
19         IT IS ORDERED:
20         1.      The Motion (Doc. 43) is granted.
21         2.      Setting a Telephonic Status Conference for April 3, 2020 at 10:30 a.m.
22   before Magistrate Judge Michael T. Morrissey.
23         Dated this 31st day of March, 2020.
24
25
                                                      Honorable Michael T. Morrissey
26                                                    United States Magistrate Judge
27
28
